DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Response to Amendment
Amendments to the claims, filed on 5/16/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claim 1-3 and 5-7 are rejected under 35 U.S.C. 103 as obvious over Yamamoto (JP 2004-117790 A) in view of Fujita et al (JP 3941448 B2).
Regarding claims 1-3, Yamamoto teaches a method of making a protective film comprising adding an adhesive material layer on a base material (i.e., an adhesive sheet production method comprising a step of applying an adhesive composition in a shape on one or both sides of a base to form an adhesive layer); wherein the adhesive may be urethane (i.e., elastomer) based and applied in a variety of patterns including that of rectangles (i.e., stripes) (para 1-3, 91-99). Yamamoto further suggests the adhesive may be applied uniformly which would have suggested that of a coating of a uniform thickness or a ratio (Te/T) of the thickness (Te) at the edge portion of the stripe-shaped adhesive layer to the thickness (T) of the portion other than the edge portion of 1 (i.e., less than 1.8) after applying the adhesive and drying, i.e., the pattern is applied at a uniform thickness. 
	In addition, Yamamoto teaches the adhesive may comprise a urethane (i.e. compounding agent) and solvents; wherein the viscosity of the adhesive may affect the film thickness (para 91-99); and one of ordinary skill in the art at the time of invention would have known that the viscosity of the final adhesive could be adjusting by adjusting the amount of solvent or adhesive component (e.g., urethane) to the composition of the final adhesive before its applied and cured. Therefore, Yamamoto would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the adhesive composition having viscosity regulated is used for the applying the proper thickness and uniformity of thickness; and wherein the viscosity of the adhesive composition to be applied is regulated by the compounding amount of an elastomer and/or solvent in the adhesive composition.
Yamamoto suggests the urethane adhesive may have a viscosity of 3,000 cps ± 500 cps (i.e., 2500 to 3500 mPa·s) (para 117). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yamamoto, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Furthermore, Yamamoto teaches the speed at which wetting spreads depends on the wetting force and viscosity, so that a soft adhesive spreads quickly and a hard adhesive spreads slowly; the application method is determined by the viscosity; and the use of diluting solvents (para 25, 64, 66, 96) Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of diluting solvents in the adhesive therein viscosity of the adhesive to optimize the speed at which it spreads and its ability to be used in the preferred application method.
	Yamamoto fails to suggest the adhesive layer contains an epoxy resin and a temperature-sensitive foaming agent.
	Fujita teaches an adhesive composition for use in laminated bodies comprising epoxy resin, urethane, and thermally expandable hollow spheres; wherein the adherend (e.g., glass) is easily removed from the laminate or adhesive when heated (i.e., thermally releasable)  (para 2-6, 13-14, 17, 20)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the adhesive of Fujita with the adhesive layer of Yamamoto for an adhesive layer that is thermally releasable. Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the sensitive adhesive of Fujita with the adhesive layer of Yamamoto, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).

Regarding claim 5, Yamamoto teaches a protective film comprising an adhesive material layer on a base material (i.e., an adhesive sheet); wherein the adhesive is urethane (i.e., elastomer) based and applied in a variety of patterns including that of rectangles (i.e., stripes) (para 1-3, 91-99). Yamamoto further suggests the adhesive may be applied uniformly which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a coating of a uniform thickness or a ratio (Te/T) of the thickness (Te) at the edge portion of the stripe-shaped adhesive layer to the thickness (T) of the portion other than the edge portion of 1 (i.e., less than 1.8) after applying the adhesive and drying, i.e., the pattern is applied at a uniform thickness.
Yamamoto fails to suggest the adhesive layer contains an epoxy resin and a temperature-sensitive foaming agent.
Yamamoto fails to suggest the adhesive layer contains an epoxy resin and a temperature-sensitive foaming agent.
	Fujita teaches an adhesive composition for use in laminated bodies comprising epoxy resin, urethane, and thermally expandable hollow spheres; wherein the adherend (e.g., glass) is easily removed from the laminate or adhesive when heated (i.e., thermally releasable)  (para 2-6, 13-14, 17, 20)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the adhesive of Fujita with the adhesive layer of Yamamoto for an adhesive layer that is thermally releasable. Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the sensitive adhesive of Fujita with the adhesive layer of Yamamoto, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Regarding claim 6, Yamamoto suggests the adhesive comprises urethane (i.e., elastomer and/or curing resin component) and curing agents (para 117-118); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of elastomer/curing resin component and curing agent in the adhesive composition to insure the adhesive properly cured with the desired final physical properties.  
	Regarding claim 7, Yamamoto fails to suggest the thickness of the adhesive layer is 2 to 300 μm; but does suggest the thickness of the coating is not necessarily limited (para 94); so it would have been obvious to one of ordinary skill in the art to adjust the thickness of the coating to optimize the physical properties (e.g., tensile and/or tear strength) of the adhesive layer. Furthermore, Fujita teaches the thickness may be 5 to 400 μm. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Fujita, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
Regarding the viscosity of instant claim 1, In addition, Yamamoto teaches the adhesive may comprise a urethane (i.e. compounding agent) and solvents; wherein the viscosity of the adhesive may affect the film thickness (para 91-99); and one of ordinary skill in the art at the time of invention would have known that the viscosity of the final adhesive could be adjusting by adjusting the amount of solvent or adhesive component (e.g., urethane) to the composition of the final adhesive before its applied and cured. Therefore, Yamamoto would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the adhesive composition having viscosity regulated is used for the applying the proper thickness and uniformity of thickness; and wherein the viscosity of the adhesive composition to be applied is regulated by the compounding amount of an elastomer and/or solvent in the adhesive composition.
Yamamoto suggests the urethane adhesive may have a viscosity of 3,000 cps ± 500 cps (i.e., 2500 to 3500 mPa·s) (para 117). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yamamoto, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Furthermore, Yamamoto teaches the speed at which wetting spreads depends on the wetting force and viscosity, so that a soft adhesive spreads quickly and a hard adhesive spreads slowly; the application method is determined by the viscosity; and the use of diluting solvents (para 25, 64, 66, 96) Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of diluting solvents in the adhesive therein viscosity of the adhesive to optimize the speed at which it spreads and its ability to be used in the preferred application method.
With regard to the teaching of an epoxy resin, the Applicant is directed to the new rejection in view of the prior art of Fujita.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783